Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Objections
Claim 37 is objected to because of the following informalities:  
Claim 37, Line 2 recites the limitation "control the" which should be deleted from the claim as the word placement is grammatically incorrect.
  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5, 16, 28 and 41-42 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Deacon et al (US 2017/0152723).
Deacon et al (US 2017/0152723) discloses:
1. (Original) A subsea test tree assembly comprising: at least one subsea test tree (SSTT), the SSTT (32) comprising a valve (24, 34a, 34b) having at least one of a cutting function and a sealing function (Paragraph [0094]), the valve being movable between an open position and a closed position via hydraulic fluid supplied to the valve through control lines (40, 42); and a control system (50) comprising a source of hydraulic fluid, the control system being arranged to supply hydraulic fluid from the source of hydraulic fluid to the valve of the at least one SSTT on detecting that the control lines have been sheared, to automatically move the valve to the closed position (Paragraph [0120]).  
The assembly as claimed in claim 1, in which the control system is arranged to detect that the SSTT valve is in its open position, and to close the valve on subsequently detecting that the control lines have been sheared.  (Paragraph [0108])
3. (Currently Amended) The assembly as claimed in claim 1, in which the control system comprises a pilot line (40), shearing of the pilot line triggering movement of the valve to the closed position.  (Paragraph [0118])
5. (Currently Amended) The assembly as claimed in claim 1, in which the valve of the at least one SSTT is a first valve (24, 34a, 34b), and the assembly comprises at least one further valve (62) which is movable between an open position and a closed position via hydraulic fluid supplied to the further valve through control lines.  
16. (Currently Amended) The assembly as claimed in claim 1, in which the source of hydraulic fluid is a hydraulic accumulator comprising a hydraulic fluid storage chamber, an accumulation fluid storage chamber containing an accumulation gas, and a pressurizing element separating the hydraulic fluid storage chamber from the accumulation fluid storage chamber, hydraulic energy being stored by compression of the accumulation gas.  (Paragraph [0038])
28. (Currently Amended) The assembly as claimed in claim 1, in which the control system comprises a hydraulic accumulator (70) which communicates with the valve of the SSTT so that it receives hydraulic fluid from the valve when it is moved to its closed position. (Paragraph [0120]) 
41. (Currently Amended) The assembly as claimed in claim 1, in which the SSTT valve has both a cutting and a sealing function.  (Paragraph [0094])
42. (Original) A method of controlling a well, the method comprising the steps of: locating a subsea test tree (SSTT) assembly in a well below shear rams of a blow-out preventer (BOP), the SSTT assembly comprising at least one subsea test tree (SSTT), the SSTT comprising a valve having at least one of a cutting function and a sealing function, the valve being movable between an open position and a closed position; coupling control lines to the SSTT; supplying hydraulic fluid to the valve through the control lines, to control normal operation of the SSTT valve to move between its open and closed positions; and on detecting a requirement to shut down the well:  

Allowable Subject Matter
Claims 7-8, 11, 13, 17, 20-27, 29, 31-34, 36-40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON L LEMBO whose telephone number is (571)270-3065.  The examiner can normally be reached on Monday-Friday, 7am-4pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 5712703654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AARON L LEMBO/
Primary Examiner
Art Unit 3679